    Case 4:20-cv-00257-CRW-CFB Document 22 Filed 09/18/20 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

PRINCIPAL SECURITIES, INC.,

           Petitioner,

     v.                                           Case No. 4:20-CV-00257

SANJEEV AGARWAL, RAJSHRI
AGARWAL, and TECHNOCHEM
INTERNATIONAL, INC.,

           Respondents.


   PETITIONER PRINCIPAL SECURITIES, INC.’S REPLY IN SUPPORT OF ITS
   MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION OF FINRA
                           ARBITRATION



                                                       MAYNARD COOPER & GALE
                                                                   Peter S. Fruin
                                                          Kathryn Roe Eldridge
                                                                 Molli Masaniai
                                            1901 Sixth Avenue North, Suite 2400
                                                   Birmingham, Alabama 35203
                                                           Phone: 205.254.1000
                                                        Facsimile: 205.254.1999
                                                    pfruin@maynardcooper.com
                                                 keldridge@maynardcooper.com
                                               mmasaniai@maynardcooper.com

                                                          NYEMASTER GOODE, PC
                                                                 Angel A. West
                                                   700 Walnut Street, Suite 1600
                                                       Des Moines, Iowa 50309
                                                                (515) 283-3127
                                                          (515) 283-8045 (fax)
                                                          aaw@nyemaster.com

                              Attorneys for Respondent Principal Securities, Inc.
       Case 4:20-cv-00257-CRW-CFB Document 22 Filed 09/18/20 Page 2 of 8




       Petitioner Principal Securities, Inc. ("Principal”) hereby submits this brief Reply in

Support of its Motion to Enjoin pursuant to Federal Rule of Civil Procedure 27 and Local Rule

7(g) in order to address a few glaring errors in Respondents’ Memorandum of Law in Opposition

to Petitioner’s Motion for Preliminary and Permanent Injunction (“Opposition”).

       Respondents do not dispute that there is no written agreement to arbitrate the claims at

issue. Respondents admit that the only way Principal can be required to arbitrate the present

claims is if (1) they can be considered customers pursuant to FINRA Rule 12200 and (2) the

dispute arises in connection with the business activities of the member firm or associated person

of a member firm. Despite this standard, the bulk of Respondents’ Opposition consists of

salacious allegations entirely irrelevant to these issues. Respondents likely do so in an effort to

hide the fact that they cannot meet this standard. Respondents were not customers of Principal or

Mr. Krohn such that the claims they assert in the FINRA arbitration are required to be arbitrated.

  I.   Respondents Are Not Customers of Principal or Mr. Krohn.

       Respondents assert that Principal’s sole argument is that because Respondents did not

have an account, they cannot be considered customers. Opposition, pp. 8; 10-11; 16. Principal’s

argument is much broader. While account status is not dispositive in determining customer

status, it bears on that issue. See Citigroup Glob. Markets Inc. v. Abbar, 761 F.3d 268, 275 (2d

Cir. 2014). Respondents alternatively suggest that any connection to the broker-dealer or its

associated persons creates customer status. Opposition, pp. 2-5. The standard suggested by

Respondents is not correct: Respondents must have had a relationship with Principal or Mr.

Krohn “that [was] directly related to investment or brokerage services.” See Fleet Boston

Robertson Stephens, Inc. v. Innovex, Inc., 264 F.3d 770, 772 (8th. Cir. 2001).

       The Eighth Circuit has resoundingly stated that the customer definition does not cover all



                                                1
      Case 4:20-cv-00257-CRW-CFB Document 22 Filed 09/18/20 Page 3 of 8




business relationships:

        We do not believe that the [FINRA] Rules were meant to apply to every sort of
        financial service a[] [FINRA] member might provide, regardless of how remote
        that service might be from the investing or brokerage activities. . . [FINRA] Rules
        [do not] require a member to submit to arbitration in every dispute that involves
        its business activities with a non-member.

Id. at 772-73. Generally, an investment or brokerage relationship exists where a customer

provides funds to an associated person who provides investment advice and opens an account at

a FINRA member to invest customer funds. See id. (addressing three cases wherein “customers”

provided money to representatives who opened accounts for investment on their behalf:

“Although [these] other cases interpreting the term ‘customer’ have in some ways taken a broad

view of the term, in all of these cases there existed some brokerage or investment relationship

between the parties . . . We decline to extend the definition where the business relationship

did not include these activities”) (emphasis added). One who merely receives banking or

financial advice from an associated person is not a “customer.” Id.

        Respondents admit that they had no relationship with Principal. Moreover, none of the

Respondents had an investment or brokerage relationship with Mr. Krohn while he was

associated with Principal.1 Respondents never allege that they were customers of Mr. Krohn.

Instead, the allegations reflect that Respondents were active, mutual participants in business

ventures with Mr. Krohn. Mr. Krohn was not providing them with investment or brokerage

advice; the allegations make clear the events in question were arms-length business deals. That

Respondents now characterize those transactions as investments does not alter their nature.


1
  Activity between Respondents and Mr. Krohn after he terminated his association with Principal in
January 2017 cannot create a customer relationship between Respondents and Principal. See Berthel
Fisher & Co. Fin. Servs. v. Larmon, No. CIV. 11-889 ADM/JSM, 2011 WL 3294682, at *4-5 (D. Minn.
Aug. 1, 2011) (explaining that a customer may compel a FINRA member to arbitrate only where the
customer does business with an associated person). As such, Respondents’ allegations relating to activity
post-January 2017 is irrelevant to the analysis before the Court.

                                                   2
      Case 4:20-cv-00257-CRW-CFB Document 22 Filed 09/18/20 Page 4 of 8




       Respondents argue that their “investments” in Glycerin Group LLC d/b/a KemX Global

(“KemX”) and Spotlight Innovation LLC (“Spotlight”) create their customer status. See Doc. 4,

pp. 3-4. According to the allegations, KemX was a joint business venture in which Respondents

were brought on as partners due to their technical and industry expertise. Id. at 6. Dr. Agarwal

was the president and CEO of KemX and as such, was a chief decision-maker for the company.

Doc. 4-1, p. 4. Technochem owned 25% of the venture and loaned equipment to KemX to

conduct its operations. Doc. 4, p. 6. Respondents acknowledge that their relationship with KemX

was a result of receiving equity interests in exchange for their expertise. Doc. 4, pp. 6-10. Simply

put, this is a business relationship, not a relationship related to investment or brokerage services.

       Likewise, allegations that Technochem loaned significant resources to KemX, do not

evidence an investment relationship, but a business relationship. See Doc. 4-1, p. 5. Sharing

resources such as personnel, space, and equipment again does not create an investment or

brokerage relationship that signifies customer status. There are no allegations that Mr. Krohn

provided Respondents with investment advice or guidance that would rise to the level of

“investment services”; instead, the allegations demonstrate that the KemX-related “transactions”

were arms-length business dealings.

       Likewise, Respondents’ decisions (or lack thereof) to invest in Spotlight do not create a

customer relationship with Mr. Krohn. Respondents allege that Dr. Agarwal invested roughly

$250,000 in August 2016. Doc. 4, p. 13. Neither Mrs. Agarwal nor Technochem invested in

Spotlight while Mr. Krohn was associated with Principal. Thus, neither Mrs. Agarwal nor

Technochem can be considered customers by virtue of any transactions in Spotlight. Nor do the

allegations relating to Dr. Agarwal’s limited investment in Spotlight suggest that Mr. Krohn was

providing investment or brokerage services sufficient to make Mr. Agarwal a customer of Mr.



                                                  3
      Case 4:20-cv-00257-CRW-CFB Document 22 Filed 09/18/20 Page 5 of 8




Krohn.

         Respondents’ Exhibits to their Opposition do nothing to bolster their argument and in fact

prove the lack of any relationship.2 First, Exhibits D-H include documents or communications

that took place after Mr. Krohn left Principal in January 2017. Thus, they do not prove a

relationship for which Principal can be held accountable. In fact, Exhibit G, expressly identifies

Mr. Krohn as “formally retired” from Principal. Doc. 13-8, at 3. Exhibit A is not an investment

solicitation as Respondents suggest but is merely a blank email from Mr. Krohn’s personal email

address attaching a term sheet. Nothing in the email or term sheet reflects investment or

brokerage services, or even an investment solicitation. Exhibit B is similarly flawed, and Exhibit

C is nothing more than a Spotlight stock certificate that lists as owner “Sanjeev Agarwal”, which

shows that only Dr. Agarwal purchased Spotlight stock, but does not show how or why he came

to own that stock. Exhibit D (2017-2018 KemX Balance Sheet) and Exhibit E (KemX Global

2017 Expenses to Technochem) are business records that do not pertain in any way to Principal

or to Mr. Krohn in his capacity as an associated person. But they do demonstrate the business

nature of the relationship as opposed to any investment or brokerage services. Exhibit F is an

email and loan term sheet regarding a loan by the Agarwals to Spotlight in April 2017, months

after Mr. Krohn left Principal. Therefore, it is clear that Respondents’ exhibits do nothing to

advance their argument and are improperly before the Court.

         Thus, nothing in the Opposition alters the fact that Respondents were not customers of

Principal or Mr. Krohn such that their claims are required to be arbitrated.



2
  As an initial matter, the Court should not consider these Exhibits because they are not properly
authenticated. Respondent Technochem’s counsel (rather than Dr. or Mrs. Agarwal) purports to
authenticate Exhibits A-I through his own declaration. Counsel cannot authenticate these exhibits because
he has no personal knowledge of them. See Shanklin v. Fitzgerald, 397 F.3d 596, 602 (8th Cir. 2005)
(“[D]ocuments must be authenticated by and attached to an affidavit made on personal knowledge”).

                                                   4
       Case 4:20-cv-00257-CRW-CFB Document 22 Filed 09/18/20 Page 6 of 8




 II.   The Dispute Does Not Arise in Connection with the Business Activities of Principal.

       FINRA members, like Principal, are not required to arbitrate claims that arise out of

“activities of the associated person that are unrelated to his or her relationship with the FINRA

member.” See Pictet Overseas, Inc. v. Helvetia Trust, 905 F.3d 1183, 1189 (11th Cir. 2018). The

present dispute revolves around Mr. Krohn’s involvement with two outside business entities that

had no connection to Principal. As evidenced by Respondents’ allegations and the exhibits to

their Opposition, these businesses were legitimate going concerns with ongoing activities in

which Respondents were actively involved as business partners. These were outside business

activities of Mr. Krohn, identified as such, and entirely unrelated to his relationship with

Principal. In fact, when FINRA reviewed Mr. Krohn’s personal outside investments, it found that

“[t]hose purchases were outside the scope of [Mr.] Krohn’s employment with Principal

Securities and he did not notify his firm about those transactions, his role in them, and whether

he had received or expected to receive selling compensation.” See Opposition, Exhibit I, p. 2, §2.

Moreover, FINRA did not find any wrongdoing on the part of Principal. Id.

       Understanding the shortcomings of their arguments, Respondents attempt to back into the

standard by arguing that because they assert a claim for failure to supervise, it brings their claims

within Principal’s business activities. However, these claims fail as a matter of law and therefore

cannot be the basis for compelling Principal to arbitrate. See Hollinger v. Titan Capital Corp.,

914 F.2d 1564, 1575 (9th Cir. 1990); Riniker v. Locust Street Securities, Inc., 720 N.W.2d 191

(Iowa Ct. App. 2006); Asplund v. Selected Invs. in Fin. Equities, 86 Cal. App. 4th 26, 41 (Cal.

Ct. App. 2000).

       Based on the foregoing, Petitioner requests that the Court grant its Motion for

Preliminary and Permanent Injunction.



                                                 5
      Case 4:20-cv-00257-CRW-CFB Document 22 Filed 09/18/20 Page 7 of 8




Dated: September 18, 2020                             Respectfully submitted,

                                                      /s/ Peter S. Fruin
                                                      Peter S. Fruin, pro hac vice
                                                      Kathryn Roe Eldridge, pro hac vice
                                                      Molli Masaniai, pro hac vice

OF COUNSEL:
MAYNARD COOPER & GALE
1901 Sixth Avenue North, Suite 2400
Birmingham, Alabama 35203
Phone: 205.254.1000
Facsimile: 205.254.1999
pfruin@maynardcooper.com
keldridge@maynardcooper.com
mmasaniai@maynardcooper.com

Angel A. West
NYEMASTER GOODE, PC
700 Walnut Street, Suite 1600
Des Moines, Iowa 50309
(515) 283-3127
(515) 283-8045 (fax)
aaw@nyemaster.com

Attorneys for Petitioner Principal Securities, Inc.




                                                 6
      Case 4:20-cv-00257-CRW-CFB Document 22 Filed 09/18/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I certify that on September 18, 2020, I electronically filed the foregoing with the Clerk of
Court for the United States District Court for the Southern District of Iowa using the CM/ECF
system, which will send notification of such filing to the counsel of record registered with the
CM/ECF system.

       Gail E. Boliver
       BOLIVER LAW FIRM
       2414 S. Second Street
       Marshalltown, IA 50158
       Tel: 641.752.7757
       Fax: 641.752.6597
       boliver@boliverlaw.com

       Adam J. Weinstein, Esq.
       GANA WEINSTEIN LLP
       345 Seventh Avenue, 21th Floor
       New York, NY 10001
       Tel: 212.776.4251
       aweinstein@ganallp.com

       Jonathan Kurta, Esq.
       FITAPELLI KURTA
       28 Liberty Street, 30th Floor
       New York, NY 10005
       Tel: 212.658.1502
       jkurta@fkesq.com

       Attorneys for Respondents
                                                     /s/ Peter S. Fruin
                                                     OF COUNSEL




                                                7
